                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 1 of 21




                                                            1     Daniel R. Ortega, Jr., SBN: 005015
                                                                  Ortega Law Firm, P.C.
                                                            2     361 East Coronado Road, Suite 101
                                                                  Phoenix, Arizona 85004-1525
                                                            3     Phone: (602) 386-4455
                                                                  Fax: (602) 386-4480
                                                            4     Danny@ortegalaw.com
                                                                  Attorney for Plaintiffs
                                                            5
                                                                                          UNITED STATES DISTRICT COURT
                                                            6

                                                            7
                                                                                                DISTRICT OF ARIZONA

                                                            8
                                                                   Mikayla R. Johnson and Gabriel Galaviz    No.:
                                                            9      Riveras; individually,
                                                                                                             CIVIL RIGHTS COMPLAINT
                                                            10                  Plaintiffs,                  (42 U.S.C. § 1983)
                                                            11           v.
                                                                                                             1. EXCESSIVE FORCE (42 U.S.C. § 1983
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12     City of Phoenix, a municipal              FOURTH AMENDMENT)
                             Phone: (602) 386-4455




                                                                   corporation; Chief of Police Jeri
                                                            13     Williams; Commander Dennis Orender;       2. UNLAWFUL ARREST (42 U.S.C. §
                                                            14     Sergeant Douglas McBride; Lieutenant      1983 FOURTH AMENDMENT)
                                                                   Benjamin Moore; Officer Geoffrey R.
                                                            15     Tucker; Officer JD Kurtis Merena;         3. MUNICIPAL LIABILITY UNDER
                                                                   Officer Sean Knapp,                       MONELL (42 U.S.C. § 1983 FOURTH
                                                            16
                                                                                                             AMENDMENT)
                                                            17                  Defendants.
                                                                                                             4. NEGLIGENT SUPERVISION
                                                            18                                               AND/OR TRAINING UNDER ARIZONA
                                                            19                                               LAW

                                                            20                                               5. INTENTIONAL INFLICTION OF
                                                                                                             EMOTIONAL DISTRESS UNDER
                                                            21
                                                                                                             ARIZONA LAW
                                                            22
                                                                                                             (Demand for Jury Trial)
                                                            23

                                                            24          For their Complaint against defendants City of Phoenix and its Chief of Police, Jeri
                                                            25    Williams, Commander Dennis Orender (No. 6875), Sergeant Douglas McBride (No.
                                                            26    6187), Lieutenant Benjamin Moore (No. 6803), Officer Geoffrey R. Tucker (No. 8034),
                                                            27    Officer JD Kurtis Merena (No. 7117), and Officer Sean Knapp (No. 9603), plaintiffs



                                                                                                              1
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 2 of 21




                                                            1     Mikayla R. Johnson (“ plaintiff Ms. Johnson”) and Gabriel Galaviz Riveras (“plaintiff
                                                            2     Mr. Galaviz Riveras”), individually and through undersigned counsel, hereby allege as
                                                            3     follows:
                                                            4                                        INTRODUCTION
                                                            5           1.     This case arises out of the Phoenix Police Department’s (“PPD” or “Phoenix
                                                            6     PD”) highly publicized mass arrests of individuals in downtown Phoenix between the dates
                                                            7     of May 30-31, 2020. These individuals engaged in peaceful First Amendment protests.
                                                            8     These protests arose in the wake of the killing of George Floyd (“Mr. Floyd”), as well as
                                                            9     other fatal shootings by law enforcement throughout Arizona and the United States of
                                                            10    America. Mr. Floyd was killed by a white Minneapolis police officer when he handcuffed
                                                            11    Mr. Floyd and kneeled on his neck until his very last breath. Plaintiffs happened to be in
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12    the area where the protests were taking place, but had no intentions in participating.
                             Phone: (602) 386-4455




                                                            13    Plaintiffs were subjected to excessive use of force during the course of their unjustified
                                                            14    arrests. Phoenix PD then employed identical, unlawful “cut-and-paste” probable cause
                                                            15    statements to charge individuals, including plaintiffs with either misdemeanors or felonies
                                                            16    and cause them to be booked into jail during a global respiratory pandemic.
                                                            17          2.     The Courts who handled the initial appearances for these matters rightly
                                                            18    determined that almost every case lacked sufficient probable cause to move forward, and
                                                            19    almost every case was dismissed.
                                                            20          3.     Plaintiffs along with about 114 other individuals were arrested at the protests
                                                            21    and were also illegally tear gassed and/or pepper-sprayed, pulled out of their vehicles at
                                                            22    gunpoint, held in hot vans for hours in extreme temperatures without water or access to a
                                                            23    restroom, and eventually crammed into small cells with scores of unmasked individuals,
                                                            24    exposing them (and the community at large) to COVID-19.
                                                            25
                                                                  ///
                                                            26
                                                                  ///
                                                            27




                                                                                                               2
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 3 of 21




                                                            1                                              PARTIES
                                                            2                                               Plaintiffs

                                                            3            4.      Plaintiff Mikayla R. Johnson is, and was at all relevant times, a resident of
                                                            4     Maricopa County. Plaintiff Ms. Johnson was not participating in any of the protests, but
                                                            5     was in the downtown Phoenix area on May 31, 2020, around 7:00 p.m. looking for a
                                                            6     place to eat with her boyfriend plaintiff Mr. Galaviz Riveras. Plaintiff Ms. Johnson was
                                                            7     arrested and jailed for 30 hours. She was charged with A.R.S. §§§ 13-2902 (unlawful
                                                            8     assembly, a class 1 misdemeanor); 13-2904A5 (disorderly conduct-refuse to disperse, a
                                                            9     class one misdemeanor); and 26-317 (violation of emergency order, a class 1
                                                            10    misdemeanor). The court dismissed all of these charges.
                                                            11           5.      Plaintiff Mr. Galaviz Riveras is, and was at all relevant times, a resident of
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12    Maricopa County. Plaintiff Mr. Galaviz Riveras was not participating in any of the
                             Phone: (602) 386-4455




                                                            13    protests, but was in the downtown Phoenix area on May 31, 2020, around 7:00 p.m.
                                                            14    looking for a place to eat with his girlfriend plaintiff Ms. Johnson. Plaintiff Mr. Galaviz
                                                            15    Riveras was arrested and jailed for 30 hours. He was charged with A.R.S. §§§ 13-2902
                                                            16    (unlawful assembly, a class 1 misdemeanor); 13-2904A5 (disorderly conduct-refuse to
                                                            17    disperse, a class 1 misdemeanor); and 26-317 (violation of emergency order, a class 1
                                                            18    misdemeanor). The court dismissed the charges for disorderly conduct-refuse to disperse
                                                            19    and unlawful assembly. Plaintiff Mr. Galaviz Riveras pled guilty to the violation of
                                                            20    emergency order relying on the advice of his appointed public defender that he would get
                                                            21    out of jail earlier if he did so.
                                                            22
                                                                                                           Defendants
                                                            23
                                                                         6.      Defendant City of Phoenix (the “City”) is a municipal corporation created
                                                            24
                                                                  under the laws of the State of Arizona. The City is under a duty to run its law
                                                            25
                                                                  enforcement activities in a lawful manner to preserve the peace and to preserve for its
                                                            26
                                                                  citizens the rights, privileges, and immunities guaranteed and secured to them by the
                                                            27
                                                                  Constitutions and laws of the United States and the State of Arizona.


                                                                                                                 3
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 4 of 21




                                                            1            7.     The City has established or delegated to its law enforcement agency—the
                                                            2     Phoenix Police Department—the responsibility for establishing and implementing policies,
                                                            3     practices, procedures and/or customs used by law enforcement officers employed by the
                                                            4     City regarding the investigation, detention, arrest, and public relations during law
                                                            5     enforcement operations. Thus, the Phoenix Police Department is an agency of the City of
                                                            6     Phoenix, and all actions of the PPD are the legal responsibility of the City.
                                                            7            8.     Every act and omission of the employees, representatives, and agents of the
                                                            8     defendants detailed in this Complaint was performed under the color and pretense of the
                                                            9     Constitutions, statutes, ordinances, regulations, customs, and uses of the United States of
                                                            10    America, the State of Arizona, and the City of Phoenix, by their authority as sworn officers,
                                                            11    and within the course and scope of their employment.
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12           9.     Defendant Jeri L. Williams is, and was at all relevant times, the Chief of
                             Phone: (602) 386-4455




                                                            13    Police for the City of Phoenix Police Department. As such, Chief Williams is the final
                                                            14    policymaker for the City in the area of law enforcement and in setting and implementing
                                                            15    the policies and practices of PPD, including but not limited to the development,
                                                            16    implementation, and the training of PPD personnel in the areas of proper use of force, the
                                                            17    need for proper warnings in response to political protests and public demonstrations and
                                                            18    marches, and lawful arrests. Chief Williams is also responsible for the development and
                                                            19    implementation of policies concerning protests and the protection of participants’ basic
                                                            20    rights of speech and association, and for making these policies known to all PPD personnel,
                                                            21    and for ensuring that all members of the PPD were adequately and consistently trained in
                                                            22    their meaning and implementation, as well as in all relevant constitutional requirements
                                                            23    and police best practices. Chief Williams was responsible for the training and preparation
                                                            24    of PPD personnel with respect to the events between the dates of May 30-31, 2020, and she
                                                            25    approved and/or ratified PPD’s plans for that event—including the plans to conduct
                                                            26    unlawful mass arrests of demonstrators using the same, illegal cut-and-paste probable cause
                                                            27    statement to support those arrests. As set out below, Chief Williams also failed to establish



                                                                                                                4
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 5 of 21




                                                            1     sufficient guidelines and regulations governing the PPD between the dates of May 30-31,
                                                            2     2020, and did not ensure adequate training before the event, nor did she properly supervise
                                                            3     and monitor the actions of PPD personnel during the protest. Upon information and belief,
                                                            4     she has failed to discipline a single officer for the mass false arrests that took place between
                                                            5     the dates of May 30-31, 2020, and instead, made multiple public statements praising her
                                                            6     officers’ conduct during the course of that protest. Plaintiffs sue Chief Williams in her
                                                            7     individual capacity.
                                                            8            10.    Defendant Dennis Orender (No. 6875) is a Commander for the City of
                                                            9     Phoenix Police Department. Commander Orender is a leader within PPD’s Tactical
                                                            10    Response Unit, and upon information and belief, “calls the shots” on when to make arrests
                                                            11    and of whom. Upon information and belief, Commander Orender either gave the order,
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12    approved, or ratified PPD’s plans for arrests between the dates of May 30-31, 2020 at the
                             Phone: (602) 386-4455




                                                            13    protests—including the plans to apprehend demonstrators en masse using the same, illegal
                                                            14    cut-and-paste probable cause statements to support their arrests. Plaintiffs sue Commander
                                                            15    Orender in his individual capacity.
                                                            16           11.    Defendant Douglas McBride (No. 6187) is a Sergeant with the City of
                                                            17    Phoenix Police Department. Between the dates of May 30-31, 2020, he was responsible
                                                            18    for supervising PPD’s Tactical Response Unit. Upon information and belief, Sgt. McBride
                                                            19    authorized the indiscriminate use of force against largely non-violent demonstrators,
                                                            20    including the use of tear gas, pepper spray, and rubber bullets. Upon information and belief,
                                                            21    Sergeant McBride either gave the order, approved, or ratified PPD’s plans for arrests
                                                            22    between the dates of May 30-31, 2020 at the protests—including the plans to apprehend
                                                            23    demonstrators en masse using the same, illegal cut-and-paste probable cause statements to
                                                            24    support their arrests. Plaintiffs sue Sergeant McBride in his individual capacity.
                                                            25           12.    Defendant Benjamin Moore (No. 6803) is a Lieutenant for the City of
                                                            26    Phoenix Police Department, and is the “Field Force Commander” for PPD’s Tactical
                                                            27    Response Unit (“TRU”).         Upon information and belief, Lt. Moore authorized the



                                                                                                                 5
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 6 of 21




                                                            1     indiscriminate use of force against largely non-violent demonstrators, including the use of
                                                            2     tear gas, pepper spray, and rubber bullets. Upon information and belief, Lt. Moore either
                                                            3     gave the order, approved, or ratified PPD’s plans for arrests between the dates of May 30-
                                                            4     31, 2020 at the protests—including the plans to apprehend demonstrators en masse using
                                                            5     the same, illegal cut-and-paste probable cause statements to support their arrests. Plaintiffs
                                                            6     sue Lt. Moore in his individual capacity.
                                                            7            13.    Upon information and belief defendant Phoenix Police Officer Geoffrey R.
                                                            8     Tucker (No. 8034) (“Officer Tucker”) unlawfully arrested plaintiff Mr. Galaviz Riveras.
                                                            9     Defendant Officer Tucker’s actions at all times herein mentioned were done within the
                                                            10    course and scope of his employment with the City of Phoenix Police Department.
                                                            11           14.    Defendant Officer Tucker was at all times relevant to this complaint acting
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12    as an employee of the City of Phoenix Police Department pursuant to their policies. He is
                             Phone: (602) 386-4455




                                                            13    a state actor as the term is used in the jurisprudence of 42 U.S.C. § 1983.
                                                            14           15.    Upon information and belief defendant Phoenix Police Officer JD Kurtis
                                                            15    Merena (No. 7117) (“Officer Merena”) unlawfully arrested plaintiff Ms. Johnson.
                                                            16    Defendant Officer Merena’s actions at all times herein mentioned were done within the
                                                            17    course and scope of his employment with the City of Phoenix Police Department.
                                                            18           16.     Defendant Officer Merena was at all times relevant to this complaint acting
                                                            19    as an employee of the City of Phoenix Police Department pursuant to their policies. He is
                                                            20    a state actor as the term is used in the jurisprudence of 42 U.S.C. § 1983.
                                                            21           17.    Upon information and belief defendant Phoenix Police Officer Sean Knapp
                                                            22    (No. 9603) (“Officer Knapp”) assisted Officer Merena with plaintiff Ms. Johnson’s
                                                            23    unlawful arrest. Defendant Officer Knapp’s actions at all times herein mentioned were
                                                            24    done within the course and scope of his employment with the City of Phoenix Police
                                                            25    Department.
                                                            26           18.     Defendant Officer Knapp was at all times relevant to this complaint acting
                                                            27    as an employee of the City of Phoenix Police Department pursuant to their policies. He is



                                                                                                                6
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 7 of 21




                                                            1     a state actor as the term is used in the jurisprudence of 42 U.S.C. § 1983.
                                                            2            19.    Upon information and belief, there are currently unknown City of Phoenix
                                                            3     employees who caused or contributed to Plaintiffs’ injuries. The identity and roles of these
                                                            4     individuals are uniquely within the possession of the City of Phoenix and Plaintiffs will
                                                            5     amend this complaint to add such responsible individuals upon discovery of their identities.
                                                            6            20.    Each of the above-mentioned individual defendants participated in and has
                                                            7     responsibility for the unlawful conduct that resulted in injuries to plaintiffs described
                                                            8     herein, by, among other things, personally participating in the unlawful conduct, acting
                                                            9     jointly or conspiring with others who did so; authorizing, acquiescing in, or setting in
                                                            10    motion policies, plans, or actions that led to the unlawful conduct; failing to take action to
                                                            11    prevent such unlawful conduct; failing to maintain adequate training and supervision in
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12    deliberate indifference to plaintiffs’ rights; and ratifying unlawful conduct that occurred by
                             Phone: (602) 386-4455




                                                            13    agents and officers under their direction, supervision, and control, including failing to take
                                                            14    remedial or disciplinary action.
                                                            15                                  JURISDICTION AND VENUE
                                                            16           21.    Jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343(a)(3)(4) and 1367(a).
                                                            17    This Court has jurisdiction over plaintiffs’ claims for violation of their civil rights under 42
                                                            18    U.S.C. § 1983. The Court has authority to award attorneys’ fees under 42 U.S.C. § 1988(b).
                                                            19           22.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) in that each
                                                            20    defendant resides within this District, and the acts and omissions that give rise to this action
                                                            21    occurred within this District within the appropriate statutes of limitations, and this Court
                                                            22    otherwise has jurisdiction.
                                                            23           23.    This case presents an actual case in controversy arising under the Fourth
                                                            24    Amendment to the United States Constitution, and under the provisions of 42 U.S.C. §§
                                                            25    1983 and 1988.
                                                            26           24.    As to plaintiff’s claims under state law, plaintiff served defendants with a
                                                            27    Notice of Claim pursuant to A.R.S. § 12-821.01 which complied in all ways with the


                                                                                                                 7
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 8 of 21




                                                            1     statute, which was timely served and which is deemed denied by operation of statute.
                                                            2                                    GENERAL ALLEGATIONS
                                                            3                                        George Floyd Protests
                                                            4            25.    More than 300 Arizonans engaged in peaceful First Amendment protests
                                                            5     between the dates of May 30-31, 2020, in downtown Phoenix, Arizona. These protests
                                                            6     were done to express their opposition to Mr. Floyd’s murder.
                                                            7                    Phoenix PD’s Excessive Force and False Arrests at Protests
                                                            8            26.    Between the dates of May 30-31, 2020, numerous PPD officers took on
                                                            9     special assignments of working the protests in downtown Phoenix, Arizona, and were
                                                            10    prideful in being able to use their military surplus equipment. PPD acted in a warrior-
                                                            11    style when they took on the assignments of hunting down enemies. PPD interrupted
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12    peaceful protesters by requesting them to disburse. Their plans, however, were
                             Phone: (602) 386-4455




                                                            13    unconstitutional and consisted of shooting the protesters with rubber bullets, as a result,
                                                            14    protesters began to flee.
                                                            15           27.    PPD officers were present from the beginning of the protests, greatly
                                                            16    armored in riot gear and wielding heavy weaponry including: Pepper bullets; cannisters
                                                            17    containing “CS” or tear gas; pepper-spray; mace; 40 mm foam impact rounds, which
                                                            18    travel at speeds up to 89 miles per hour and contained both “CS” and cayenne pepper to
                                                            19    deliver both blunt trauma as well as the effects of a chemical irritant; smoke grenades
                                                            20    (explosive devises that release an irritant); rubber-coated bullets; beanbag rounds (small
                                                            21    fabric bags filled with lead shot); and sound weapons like flash-bang grenades.
                                                            22                            Mass Unlawful Arrests and Imprisonment
                                                            23           28.    Police rounded up and arrested 114 people (some of whom were not even
                                                            24    participating in the protests, but were simply in the downtown area on the aforementioned
                                                            25    nights), such as plaintiffs utilizing a variety of tactics. They “corralled” protesters in small
                                                            26    areas then moved in on multiple sides to effect mass arrests. They stopped passing vehicles
                                                            27    with weapons drawn, pulled innocent people out, and ordered them to lay on the ground to



                                                                                                                 8
                                                                 Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 9 of 21




                                                            1     be handcuffed and arrested.
                                                            2            29.   Upon information and belief, the 114 arrests overwhelmed the ability of the
                                                            3     Maricopa County Sheriff’s Office to timely complete jail bookings. Phoenix PD therefore
                                                            4     caused many of the 114 individuals, including plaintiffs herein to be held in poorly or
                                                            5     unventilated transport vans, for hours, without water or restroom access — causing some
                                                            6     to vomit on themselves and others to involuntarily urinate.
                                                            7            30.   It was impossible to socially distance in these vans, and many of the
                                                            8     individuals had either been forced to remove their masks (due to chemical contamination)
                                                            9     or had their masks confiscated by Phoenix PD officers.
                                                            10           31.   Everyone arrested was also forced to spend time in jail, crammed into rooms
                                                            11    with dozens of unmasked individuals, exposing them (and, in turn, the community at large)
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12    to COVID-19.
                             Phone: (602) 386-4455




                                                            13           32.   As expected, the judges who reviewed these 114 cases found that almost all
                                                            14    of them lacked probable cause because the cut-and-paste probable cause statement did not
                                                            15    specify what behavior they believed each individual had allegedly engaged in.
                                                            16                                       Plaintiffs’ Damages
                                                            17           33.   On Sunday, May 31, 2020, around 6:00 p.m. Plaintiff Mr. Galaviz Riveras
                                                            18    was driving his white 2016 Jeep Cherokee along with his girlfriend, plaintiff Ms. Johnson
                                                            19    who was sitting in the front passenger’s seat, and were dropping off plaintiff Mr. Galaviz
                                                            20    Riveras’ child at the mother’s house, which was in the West Valley. After they dropped
                                                            21    off his child, he and plaintiff Ms. Johnson decided to get dinner near downtown Phoenix.
                                                            22           34.   On this same evening around 7:00 p.m., while plaintiff Mr. Galaviz Riveras
                                                            23    and plaintiff Ms. Johnson were looking for a place to eat near the area of 7 th Avenue and
                                                            24    Roosevelt, they were suddenly trapped by protesters. There were numerous protesters
                                                            25    around his vehicle. They knew they needed to get out of the area, so plaintiff Mr. Galaviz
                                                            26    Riveras pulled over to ask the closest officer for exit directions since he was not very
                                                            27    familiar with the area. That officer whose name is unknown directed him to make a left,



                                                                                                               9
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 10 of 21




                                                            1    suddenly, plaintiffs were tear gassed causing great discomfort when the smell came in
                                                            2    through the vehicle’s air vents. When they eventually made the left turn, and other turns,
                                                            3    they ended up near 9th Street and Garfield, which was blocked off by officers and protesters.
                                                            4    At this point, several officers began shooting rubber bullets at their vehicle. The driver and
                                                            5    passenger’s side windows were shattered. Officers instructed them to get out of the vehicle
                                                            6    and one commented that they were lucky they were not real bullets.
                                                            7           35.    It is important to note, that while Arizona Governor Doug Ducey issued an
                                                            8    emergency order declaring a “State of Emergency” imposing a curfew beginning at 8:00
                                                            9    p.m. on May 31, 2020, on all residents, statewide, said order exempted travel to obtain
                                                            10   food, which was plaintiffs’ reason for travel.
                                                            11          36.    Plaintiffs were advised they were being arrested and taken into custody. They
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   had to wait about one hour along with protesters to be transferred and booked into the
                             Phone: (602) 386-4455




                                                            13   Maricopa County 4th Avenue Jail. While they waited, plaintiff Mr. Galaviz Riveras
                                                            14   recognized an officer who he met at another occasion, and said unknown officer tried to
                                                            15   release him with just a citation, however, another officer intervened and did not allow it.
                                                            16          37.    It was not until about midnight the following day, June 1, 2020, where
                                                            17   plaintiff Mr. Galaviz Riveras was booked into said jail. About 30 hours had passed from
                                                            18   the point he was arrested until he was released from jail. He was shocked from what he
                                                            19   and plaintiff Ms. Johnson encountered that night. He and plaintiff Ms. Johnson were not
                                                            20   participating in the protests. They were just looking for a place to have dinner. This has
                                                            21   left plaintiff Mr. Galaviz Riveras dealing with physical and emotional distress due to the
                                                            22   incident and arrest. His Jeep was seriously damaged and resulted in costly repairs. Officers
                                                            23   shot rubber bullets at his Jeep that resulted in shattered windows and dents.
                                                            24          38.    About 30 hours had passed from the point plaintiff Ms. Johnson was arrested
                                                            25   until she was released from jail. She is still upset because when she was released from jail,
                                                            26   she was only returned 1 out of 2 gold earrings, that her deceased mother gave her. Plaintiff
                                                            27   Ms. Johnson spent 14 out of the 30 hours in an isolated cell because her temperature was



                                                                                                               10
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 11 of 21




                                                            1    99.1. She will never forget how freezing cold the cell was; the very small window; areas
                                                            2    with vomit and urine; the sink being clogged; mold in vents; and the rotten orange she was
                                                            3    provided. Plaintiff Ms. Johnson later discovered that she was early in her pregnancy when
                                                            4    this incident took place. She and plaintiff Mr. Galaviz Riveras had their daughter on
                                                            5    January 20, 2021.
                                                            6           39.    Plaintiff Ms. Johnson is still shocked about what she and plaintiff Mr. Galaviz
                                                            7    Riveras encountered the night of their unjustified and brutal arrest. She and plaintiff Mr.
                                                            8    Galaviz Riveras were not participating in the protests and has had to endure emotional
                                                            9    distress including dreadful nightmares and the fear to leave her home.
                                                            10                       Phoenix PD’s Ongoing Unconstitutional Conduct
                                                            11          40.    Afterwards, PPD continued to target, falsely arrest, and maliciously
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   prosecute Black Lives Matter demonstrators based on these individuals’ politics, and not
                             Phone: (602) 386-4455




                                                            13   actions. PPD officers even went so far as to make up a fictional gang to punish protesters.
                                                            14   These actions have resulted in the City hiring two independent agencies—Ballard Spahr
                                                            15   and 21CP Solutions—to conduct three separate investigations into PPD’s mishandling of
                                                            16   the George Floyd protests between the dates of May and November 2020. In addition,
                                                            17   fourteen PPD officers in the Tactical Response Unit have been placed on desk duty pending
                                                            18   these investigations, and 35 additional criminal cases have been voluntarily dismissed by
                                                            19   the Maricopa County Attorney’s Office.
                                                            20                                         COUNT ONE
                                                            21   (42 U.S.C. § 1983 – Excessive Force in Violation of Fourth Amendment to the United
                                                                                                 States Constitution
                                                            22
                                                                    Against Defendants Chief Williams, Commander Orender, Sergeant McBride,
                                                            23       Lieutenant Moore, Officer Tucker, Officer Merena, Officer Knapp and any
                                                                                         additional Officers to be named)
                                                            24

                                                            25          41.    Plaintiffs hereby incorporates by reference the allegations contained in the

                                                            26   foregoing paragraphs as if they were fully set forth herein.

                                                            27          42.    42 U.S.C. Section 1983 provides, in relevant part, as follows:


                                                                                                              11
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 12 of 21



                                                                               Every person, who under color of any statute, ordinance, regulation, custom
                                                            1                  or usage of any state or territory of the District of Columbia subjects or
                                                                               causes to be subjected any citizen of the United States or other person within
                                                            2
                                                                               the jurisdiction thereof to the deprivation of any rights, privileges or
                                                            3                  immunities secured by the constitution and law shall be liable to the party
                                                                               injured in an action at law, suit in equity, or other appropriate proceeding
                                                            4                  for redress…
                                                            5
                                                                        43.    Plaintiffs are citizens or residents of the United States with the rights to
                                                            6
                                                                 redress under section 1983.
                                                            7
                                                                        44.    Defendants Chief Williams, Commander Orender, Sergenat McBride,
                                                            8
                                                                 Lieutenant Moore, Officer Tucker, Officer Merena and Officer Knapp and the currently
                                                            9
                                                                 unknown officers (collectively, the “PPD Defendants”), involved in the excessive use of
                                                            10
                                                                 force against Plaintiffs, are “persons” as that term is defined by 42 U.S.C. § 1983.
                                                            11
                        361 East Coronado Road, Suite 101




                                                                        45.    The PPD Defendants and currently unknown officers were, at all times
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12
                             Phone: (602) 386-4455




                                                                 relevant hereto, acting under the color of law in their capacities as the City of Phoenix
                                                            13
                                                                 Police Department employees; their acts and omissions, were conducted within the scope
                                                            14
                                                                 of their official duties or employment.
                                                            15
                                                                        46.    The PPD Defendants, as the decision-makers for both PPD and the Tactical
                                                            16
                                                                 Response Unit (the PPD unit that responded between the dates of May 30-31, 2020 protests)
                                                            17
                                                                 were aware of and authorized the PPD officers’ use of force at the protests.
                                                            18
                                                                        47.    At the time of the complained-of events, the Fourth Amendment to the United
                                                            19
                                                                 States Constitution clearly established Plaintiffs’ right to be secure in his person from
                                                            20
                                                                 unreasonable seizure through excessive force.
                                                            21
                                                                        48.    At the time of the complained-of events, any reasonable police officer would
                                                            22
                                                                 have known that the Constitution clearly establishes the right of American citizens to be
                                                            23
                                                                 secure in their persons from unreasonable seizure through excessive force.
                                                            24
                                                                        49.    Defendants’ actions and use of force – including but not limited to their
                                                            25
                                                                 unnecessary deployment of tear gas, pepper balls, pepper-spray, mace, rubber-coated
                                                            26
                                                                 bullets, and beanbag rounds – were objectively unreasonable in light of the facts and
                                                            27




                                                                                                                 12
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 13 of 21




                                                            1    circumstances confronting them and violated Plaintiffs’ rights.
                                                            2           50.    Defendants’ actions and use of force, as described herein, were also malicious
                                                            3    and/or involved reckless, callous, and deliberate indifference to Plaintiffs’ federally
                                                            4    protected rights.
                                                            5           51.    Defendants engaged in the above-described conduct willfully, maliciously,
                                                            6    in bad faith, with willful indifference to and in reckless disregard of plaintiffs’ federally
                                                            7    protected constitutional rights, and with conscious awareness that they would cause
                                                            8    plaintiffs to suffer physical, emotional, and psychological injuries.
                                                            9           52.    Defendants’ acts and/or omissions were moving forces behind Plaintiffs’
                                                            10   injuries, causing them to experience physical injuries, physical pain, anxiety, humiliation,
                                                            11   and/or emotional distress. And each of the Plaintiffs have or will incur in the future,
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   medical and related expenses, loss of property, and/or compensatory, economic,
                             Phone: (602) 386-4455




                                                            13   consequential, special and general damages in an amount to be proven at trial.
                                                            14          53.    Defendants are not entitled to qualified immunity for the conduct complained
                                                            15   of in this Complaint.
                                                            16          54.    Plaintiffs are further entitled to attorneys’ fees and costs pursuant to 42
                                                            17   U.S.C. § 1988, pre-judgment interest and costs as allowable by federal law.
                                                            18                                          COUNT TWO
                                                            19        (42 U.S.C. § 1983 – Unlawful Arrest and Imprisonment in Violation of the
                                                                                Fourth Amendment to the United States Constitution
                                                            20      Against Defendants Chief Williams, Commander Orender, Sergeant McBride,
                                                            21
                                                                     Lieutenant Moore, Officer Tucker, Officer Merena, Officer Knapp and any
                                                                                           additional Officers to be named)
                                                            22
                                                                        55.    Plaintiffs hereby incorporates by reference the allegations contained in the
                                                            23
                                                                 foregoing paragraphs as if they were fully set forth herein.
                                                            24

                                                            25

                                                            26          56.    42 U.S.C. Section 1983 provides, in relevant part, as follows:
                                                                               Every person, who under color of any statute, ordinance, regulation, custom
                                                            27
                                                                               or usage of any state or territory of the District of Columbia subjects or


                                                                                                               13
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 14 of 21



                                                                               causes to be subjected any citizen of the United States or other person within
                                                            1                  the jurisdiction thereof to the deprivation of any rights, privileges or
                                                                               immunities secured by the constitution and law shall be liable to the party
                                                            2
                                                                               injured in an action at law, suit in equity, or other appropriate proceeding
                                                            3                  for redress…

                                                            4           57.    Plaintiffs are citizens or residents of the United States with the rights to
                                                            5    redress under section 1983.
                                                            6           58.    Defendants Chief Williams, Commander Orender, Sergenat McBride,
                                                            7    Lieutenant Moore, Officer Tucker, Officer Merena and Officer Knapp and the currently
                                                            8    unknown officers (collectively, the “PPD Defendants”), officers involved in the excessive
                                                            9    use of force against Plaintiffs, are “persons” as that term is defined by 42 U.S.C. § 1983.
                                                            10          59.    The PPD Defendants and currently unknown officers were, at all times
                                                            11   relevant hereto, acting under the color of law in their capacities as the City of Phoenix
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   Police Department employees; their acts and omissions, were conducted within the scope
                             Phone: (602) 386-4455




                                                            13   of their official duties or employment.
                                                            14          60.    The PPD Defendants, as the decision-makers for both PPD and the Tactical
                                                            15   Response Unit (the PPD unit that responded between the dates of May 30-31, 2020 protests)
                                                            16   undoubtedly were aware of and authorized the PPD officers’ plans to “round up” protesters,
                                                            17   or perceived protesters to charge them with either a misdemeanor or a felony, and support
                                                            18   their arrests and charges using the identical cut-and-paste probable cause statement.
                                                            19          61.    At the time of the complained-of events, the Fourth Amendment to the United
                                                            20   States Constitution clearly established Plaintiffs’ right to be secure in his person from
                                                            21   unreasonable seizure through an arrest unsupported by probable cause (an “unlawful
                                                            22   arrest”).
                                                            23          62.    At the time of the complained-of events, any reasonable police officer would
                                                            24   have known that the Constitution clearly establishes the right of American citizens to be
                                                            25   secure in their persons from unreasonable seizure through an unlawful arrest.
                                                            26          63.    At the time PPD Defendants and/or currently unknown officers caused
                                                            27   Plaintiffs to be arrested, objectively reasonable police officers in the position of the PPD


                                                                                                                 14
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 15 of 21




                                                            1    Defendants and/or currently unknown officers would have concluded that there was not a
                                                            2    fair probability that Plaintiffs had committed or were committing a crime.
                                                            3           64.    The actions of the PPD Defendants and/or currently unknown officers, as
                                                            4    described herein, were malicious and/or involved reckless, callous, and deliberate
                                                            5    indifference to Plaintiffs’ federally protected rights.
                                                            6           65.    The actions of the PPD Defendants and/or currently unknown officers were
                                                            7    moving forces behind Plaintiffs’ injuries, intentionally depriving them of their
                                                            8    constitutional rights and causing them other damages.
                                                            9           66.    The PPD Defendants and/or currently unknown officers are not entitled to
                                                            10   qualified immunity for the conduct complained of in this Complaint.
                                                            11          67.    As a proximate result of the actions of the PPD Defendants and/or currently
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   unknown officers unlawful and unconstitutional conduct, Plaintiffs suffered injuries and
                             Phone: (602) 386-4455




                                                            13   other damages and losses as described herein entitling Plaintiffs to compensatory,
                                                            14   economic, consequential and special damages in an amount to be determined at trial.
                                                            15          68.    Plaintiffs are further entitled to attorneys’ fees and costs pursuant to 42
                                                            16   U.S.C. § 1988, pre-judgment interest and costs as allowable by federal law.
                                                            17                                         COUNT THREE
                                                            18                    (42 U.S.C. § 1983 – Municipal Liability under Monell
                                                                                  Fourth Amendment to the United States Constitution
                                                            19                                Against City of Phoenix only)
                                                            20
                                                                        69.    Plaintiffs hereby incorporates by reference the allegations contained in the
                                                            21
                                                                 foregoing paragraphs as if they were fully set forth herein.
                                                            22
                                                                        70.    Municipal bodies are liable for constitutional violations under 42 U.S.C. §
                                                            23
                                                                 1983 when execution of its official policy or custom deprives an individual of its rights
                                                            24
                                                                 protected by the Constitution.
                                                            25
                                                                        71.    Such municipal liability exists when a city fails to properly train, supervise,
                                                            26
                                                                 or discipline its employees, amounting to a deliberate indifference to a plaintiffs’
                                                            27
                                                                 constitutional rights.


                                                                                                                15
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 16 of 21




                                                            1           72.     The Phoenix Police Department has a history of unlawfully deploying
                                                            2    chemical and kinetic weapons to illegally disperse and disrupt non-violent protests. In fact,
                                                            3    over the past five years, PPD has been subject to multiple excessive force lawsuits,
                                                            4    including an additional class action, brought by protesters.
                                                            5           73.     The Phoenix Police Department has a history of unlawfully arresting and
                                                            6    maliciously prosecuting protesters based upon their anti-police violence beliefs, or
                                                            7    perceived anti-police violence beliefs. In fact, over the past five years, PPD has been
                                                            8    subject to multiple lawsuits, brought by protesters claiming unlawful arrest and malicious
                                                            9    prosecution.
                                                            10          74.     More, the mass arrests of 114 individuals, and the use of a cut-and-paste
                                                            11   probable cause statement required mass coordination amongst hundreds of PPD officers.
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   This coordination likely required approval of the probable cause statement and circulation
                             Phone: (602) 386-4455




                                                            13   amongst on-duty PPD officers.
                                                            14          75.     The PPD Defendants, as the decision-makers for both PPD and the Tactical
                                                            15   Response Unit (the PPD unit that responded between the dates of May 30-31, 2020 protests)
                                                            16   undoubtedly were aware of and authorized the PPD officers’ plans to use force against
                                                            17   protesters; “round up” protesters, or perceived protesters to charge them with either a
                                                            18   misdemeanor or a felony; and support their arrests and charges using the identical cut-and-
                                                            19   paste probable cause statement.
                                                            20      Defendant City of Phoenix Ratified the Illegal Policies, Procedures, and Practices
                                                                            Utilized by PPD between the dates of May 30-31, 2020 Protests
                                                            21

                                                            22          76.     The City of Phoenix has vested final decision-making authority in its Chief
                                                            23   of Police, Defendant Jeri Williams, in the area of law enforcement and setting and
                                                            24   implementing the policies and practices of the PPD, including but not limited to the
                                                            25   development, implementation, and/or ratification of the PPD’s procedures, policies,
                                                            26   regulations, practices, and/or customs related to its use of force in response to political
                                                            27   protests, the handling of large political protests, demonstrations, and marches, and the use



                                                                                                              16
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 17 of 21




                                                            1    of chemical and kinetic weapons against civilians.
                                                            2           77.     Between the dates of May 30-31, 2020, PPD officers engaged in an inordinate
                                                            3    and indiscriminate use of force, unnecessarily injuring hundreds of people attempting to
                                                            4    express their views, and they did not without provocation, justification, or warnings.
                                                            5    Worse, the types of weapons used against non-violent demonstrators—largely chemical
                                                            6    weapons—forced individuals to remove their masks and cough and sneeze on one another
                                                            7    during a global pandemic spread through respiratory droplets.
                                                            8           78.     Between the dates of May 30-31, 2020, PPD officers also conducted mass
                                                            9    arrests in the downtown Phoenix area. They arrested anyone who was on the street or in
                                                            10   vehicles, whether they had attended a protest or not. To support these mass arrests and
                                                            11   cause individuals to be booked into jail, PPD officers used identical, and illegal, cut-and-
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   paste probable cause statements.
                             Phone: (602) 386-4455




                                                            13          79.     Immediately following this violent display of force and gross abuse of power,
                                                            14   the procedures and violence used by PPD were ratified by Chief Williams who praised her
                                                            15   officers’ conduct during these protests and who refused to discipline any officers involved
                                                            16   in these illegal activities.
                                                            17          80.     In a statement to the press about these arrests, Chief Williams said: “[A]t the
                                                            18   end of the day, I do know that my officers were functioning under justice, under trying to
                                                            19   protect public safety, because our number one priority is safety. So you’re talking about
                                                            20   pulling people out of cars . . . those cars were used to help fortify and give guns, knives . .
                                                            21   . I’m sorry, rocks and bottles, water, food, to those individuals who were absolutely there
                                                            22   to commit crimes.”
                                                            23          81.     Afterwards, the City awarded PPD with millions of dollars in overtime for
                                                            24   responding to these protests.
                                                            25          82.     These endorsements of police misconduct had the intended impact: PPD
                                                            26   failed to change its behavior, and instead continued to unlawfully arrest and maliciously
                                                            27   prosecute Black Lives Matter protesters.



                                                                                                               17
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 18 of 21




                                                            1           83.    In other words, the policies, patterns, practices, and/or customs of condoned
                                                            2    misconduct are tacitly or overtly sanctioned by the City of Phoenix, as evidenced by the
                                                            3    PPD’s own history of similar misconduct; the conduct of the PPD Defendants both during
                                                            4    and in the aftermath between the dates of May 30-31, 2020; the statements made by City
                                                            5    leadership; and PPD’s continued misconduct. These policies, patterns, practices, and/or
                                                            6    customs, violate the constitutional rights of Plaintiffs and others in Plaintiffs’ situation.
                                                            7           84.    The condoning of the misconduct, and failure to end these policies, patterns,
                                                            8    practices, or customs, was a direct and proximate cause of injuries suffered by Plaintiffs.
                                                            9     As a Matter of Policy, Practice, and Custom, Defendant City of Phoenix and the PPD
                                                                     Defendants Failed to Adequately Train PPD Officers in Lawful Crowd Control
                                                            10                               Techniques and Proper Arrests
                                                            11
                        361 East Coronado Road, Suite 101




                                                                        85.    The City of Phoenix has vested final decision-making authority in its Chief
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12
                             Phone: (602) 386-4455




                                                                 of Police, Defendant Jeri Williams, in the area of law enforcement and setting and
                                                            13
                                                                 implementing the policies and practices of the PPD, including but not limited to the
                                                            14
                                                                 development, implementation, and/or ratification of the PPD’s procedures, policies,
                                                            15
                                                                 regulations, practices, and/or customs related to its use of force in response to political
                                                            16
                                                                 protests, the handling of large political protests, demonstrations, and marches, and the use
                                                            17
                                                                 of chemical and kinetic weapons against civilians.
                                                            18
                                                                        86.    Defendant Williams and her delegated command staff, including the PPD
                                                            19
                                                                 Defendants in charge of supervising and/or managing the Tactical Response Unit, were
                                                            20
                                                                 aware that the unlawful use of dangerous weapons in violent and unlawful ways to break
                                                            21
                                                                 up peaceful associations and speech is a regular practice of PPD personnel. Indeed, many
                                                            22
                                                                 of the PPD Defendants have been named in multiple lawsuits making similar claims.
                                                            23
                                                                        87.    Defendant Williams and her delegated command staff, including the PPD
                                                            24
                                                                 Defendants in charge of supervising and/or managing the Tactical Response Unit, were
                                                            25
                                                                 aware that PPD personnel would unlawfully arrest protesters as a way to disrupt and
                                                            26
                                                                 discourage peaceful associations and speech; particularly speech critical of either PPD or
                                                            27
                                                                 police in general. Indeed, many of the PPD Defendants have been named in multiple


                                                                                                                18
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 19 of 21




                                                            1    lawsuits making similar claims, and this regular practice is now the subject of three
                                                            2    independent internal investigations in the City of Phoenix.
                                                            3           88.      It was therefore critical to take all steps necessary to ensure that official
                                                            4    policy was changed and that officers were trained in a manner sufficient to address the well-
                                                            5    known, constitutionally deficient practices and customs that violate individuals’ Fourth and
                                                            6    Fourteenth Amendment rights.
                                                            7           89.      Defendant City and the PPD Defendants have known of the deficiencies in
                                                            8    PPD policies and training since at least 2010. Despite the long history of unlawful PPD
                                                            9    conduct at First Amendment assemblies and demonstrations, and the longstanding
                                                            10   deficiencies in the training of PPD line and command staff on proper law enforcement
                                                            11   conduct, the City failed to adequately train its officers and command staff prior to the dates
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   of May 30-31, 2020 at protests in the rights of demonstrators, lawful crowd control,
                             Phone: (602) 386-4455




                                                            13   dispersal orders, separating those engaged in lawful conduct from those engaged in
                                                            14   unlawful     conduct,   the   permissible   use     of   “less-than-lethal”   weapons    during
                                                            15   demonstrations, the permissible use of force in such situations, and lawful arrests. This
                                                            16   failure amounted to deliberate indifference to the rights of persons with whom PPD come
                                                            17   into contact.
                                                            18                                          COUNT FOUR
                                                            19
                                                                                           (Negligent Supervision and/or Training
                                                                                          Against Defendant City of Phoenix Only)
                                                            20          90.      Plaintiffs hereby incorporates by reference the allegations contained in the
                                                            21   foregoing paragraphs as if they were fully set forth herein.
                                                            22          91.      Defendant the City was negligent in failing to train and supervise, or
                                                            23   otherwise control defendants Chief Williams, Commander Orender, Sergenat McBride,
                                                            24   Lieutenant Moore, Officer Tucker, Officer Merena and Officer Knapp and the currently
                                                            25   unknown officers.
                                                            26          92.      As a direct and proximate result of the negligence of defendant the City as
                                                            27   alleged above, caused emotional distress to plaintiffs and property damage to plaintiff


                                                                                                                19
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 20 of 21




                                                            1    Mr. Galaviz Riveras’ vehicle.
                                                                                                         COUNT FIVE
                                                            2
                                                                                         (Intentional Infliction of Emotional Distress
                                                            3                              Against Defendant City of Phoenix Only)
                                                            4           93.    Plaintiffs hereby incorporates by reference the allegations contained in the
                                                            5    foregoing paragraphs as if they were fully set forth herein.
                                                            6           94.    As set forth above, employees of Defendant City of Phoenix, acting in the
                                                            7    course and scope of their employment, engaged in a series of acts that an average member
                                                            8    of the community would regard as atrocious, intolerable in a civilized community, and
                                                            9    beyond all possible bounds of decency. In particular, employees of Defendant City of
                                                            10   Phoenix caused Plaintiffs to be unlawfully arrested for misdemeanors they did not commit,
                                                            11   detained them for hours, and ultimately caused them to be booked into jail during a global
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12   respiratory pandemic.
                             Phone: (602) 386-4455




                                                            13          95.    These employees of the City either they personally participated in these
                                                            14   activities, acted jointly or conspired with others who did so; authorized, acquiesced in, or
                                                            15   set in motion policies, plans, or actions that led to the unlawful conduct; failed to take action
                                                            16   to prevent such unlawful conduct; failed to maintain adequate training and supervision in
                                                            17   deliberate indifference to Plaintiffs’ rights; and ratified unlawful conduct that occurred by
                                                            18   agents and officers under their direction, supervision, and control, including failing to take
                                                            19   remedial or disciplinary action.
                                                            20          96.    The aforementioned conduct was intentional insofar as it intended to cause
                                                            21   Plaintiffs emotional distress.
                                                            22          97.    The aforementioned conduct was reckless because those engaging in that the
                                                            23   employees of the Defendant City of Phoenix were aware of and consciously disregarded
                                                            24   the near certainty that their actions would cause Plaintiffs emotional distress.
                                                            25          98.    The aforementioned conduct did, indeed, cause Plaintiffs to suffer emotional
                                                            26   distress.
                                                            27          99.    As a direct and proximate result of these actions, Plaintiffs were injured and


                                                                                                                20
                                                             Case 2:21-cv-00943-SRB-CDB Document 1 Filed 05/28/21 Page 21 of 21




                                                            1    suffered damages in an amount to be proven at trial.
                                                            2                                       PRAYER FOR RELIEF
                                                            3            WHEREFORE, plaintiffs request that the Court grant relief against defendants as
                                                            4    follows:
                                                            5            A.     For compensatory damages (general and special) in an amount to
                                                            6                   compensate plaintiff fully and fairly for the violations of her Constitutional
                                                            7                   Rights;
                                                            8            B.     For nominal damages as provided for by law;
                                                            9            C.     For punitive damages in an amount sufficient to punish defendants and
                                                            10                  deter them from similar unconstitutional and unlawful conduct in the
                                                            11                  future;
                        361 East Coronado Road, Suite 101
ORTEGA LAW FIRM, P.C.

                          Phoenix, Arizona 85004-1525




                                                            12           D.     For pre-judgment interest on all liquidated sums;
                             Phone: (602) 386-4455




                                                            13           E.     For attorney’s fees under 42 U.S.C. §§ 1983 and 1988;
                                                            14           F.     For plaintiff’s costs and other expenses incurred in this action; and
                                                            15           G.     Such other and further relief as the Court deems just and proper.
                                                            16                                          JURY DEMAND
                                                            17
                                                                         Plaintiffs respectfully request a trial by jury on all issues in this matter triable to a
                                                            18   jury.
                                                            19
                                                                         DATED this 28th day of May, 2021.
                                                            20
                                                                                                                      ORTEGA LAW FIRM, P.C.
                                                            21

                                                            22                                                    By: /s/Daniel R. Ortega, Jr.
                                                                                                                     Daniel R. Ortega, Jr.
                                                            23                                                       361 East Coronado Road, Suite 101
                                                                                                                     Phoenix, Arizona 85004-1525
                                                            24                                                       Attorney for Plaintiffs
                                                            25

                                                            26

                                                            27




                                                                                                                 21
